Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The reason for this corrected notice of allowance is because the amendment to claim 4 was previously incorrected.  In claim 4, the term “of” should have also been deleted.  This was an oversite on the Examiner’s part.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 Drawings
The drawings were received on 9/16/2021.  These drawings are have been approved and entered.  The drawings filed on 8/16/2021 have NOT been entered.
Specification
The changes to the specifications was received on 9/16/2021.  These changes have been entered.  The specification filed on 8/16/2021 has NOT been entered since they are duplicate of the one received on 9/16/2021.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Mr. Pouliquen on 11/4/2021.

The application has been amended as follows: 
In the specification

In the specification filed on 9/16/2021, in paragraph [0018], line 1, “insole (1)” has been changed to “insole (3)”.

In the specification filed on 9/16/2021, in paragraph [0018], line 4, the phrase “with uneven semispherical protrusions (2a) and” has been entered after “an outsole (2)”.

In the Claims
In claim 1, line 4, the phrase “that is configured to mold to the shape of each wearer’s foot with every step taken” has been inserted after “arrangement”.
In claim 1, line 5, the phrase “to the heel area functions” has been changed to “up and about a heel area of the upper to function”.
In claim 1, lines 8-9, the phrase “a comfort insole” has been changed to “the irregular arrangement”.
In claim 2, lines 2-3, the phrase “comfort insole” has been changed to “irregular arrangement”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The prior art lacks teaching the outsole with the irregular arrangement including the arrangement up and about the heel area of the upper, wherein the chamber between the insole and outsole includes the spherical and loose microparticles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732